      Case 2:18-cv-01345-SMB Document 95 Filed 05/26/20 Page 1 of 9



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Brian Weymouth, et al.,                         No. CV-18-01345-PHX-SMB
10                    Plaintiffs,                    ORDER
11   v.
12   County of Maricopa, et al.,
13                    Defendants.
14
15             Pending before the Court is Defendants’ Joint Phase One Motion for Summary
16   Judgment (Doc. 83). The Court has read and considered the motion, response and reply
17   and enters the following Order.
18        I.      BACKGROUND
19                a. Factual Background
20             Tthree men—Defendant Brian O’Connor (hereafter “O’Connor”), Plaintiff Brian
21   Weymouth (“Weymouth”), and non-party Daniel Wergin (hereafter “Wergin”)—formed
22   two Arizona limited liability companies (collectively, the “LLC’s”) which attempted to
23   profit off the name, likeness and reputation of the legendary Mexican boxing champion,
24   Julio Cesar Chavez. (Doc. 84, “DJSOF” ¶ 1.) The first, Julio Cesar Chavez Campeones
25   One, LLC (hereafter “Campeones”), involved the development, construction and operation
26   of a boxing-themed restaurant in Mesa, Arizona. (DJSOF ¶ 2; see also Doc. 84 Ex. 2,
27   “Campeones Agreement”.) The second, Julio Cesar Chavez Bebidas, LLC (hereafter
28   “Bebidas”), involved the development, manufacture and sale of a boxing-themed energy
         Case 2:18-cv-01345-SMB Document 95 Filed 05/26/20 Page 2 of 9



 1   drink. (DJSOF ¶ 3; see also Doc. 84 Ex. 3, “Bebidas Agreement”.)
 2           The three men played identical roles in each LLC. Wergin and Weymouth held
 3   forty-five percent interests as co-managers of both Campeones and Bebidas.1 (DJSOF ⁋⁋
 4   8-9.) The outstanding ten percent interest fell to O’Connor, who remained a member of
 5   both LLC’s. (DJSOF ⁋ 10.) As principal financier for both enterprises, Wergin loaned
 6   Campeones in excess of $3.7 million and was to be paid out of the proceeds of the
 7   enterprise. (DJSOF ⁋ 16; Doc. 87, “PSOF” ⁋ 3; id. Ex. 1, 63:1-6.) The distribution of
 8   Campeones profits reflected Wergin’s outsized investment. Unless otherwise agreed to by
 9   the Manager, the parties allocated seventy five percent of proceeds from Distributable Cash
10   towards repayment of Wergin’s loan until the loan obligation was satisfied in full. (DJSOF
11   ⁋ 14.) Any residual proceeds would be distributed to Members in proportion to their
12   respective percentage interests in the LLC at the date of distribution. (Id.) Wergin also
13   covered unexpected, additional costs during construction of the restaurants. (DJSOF ⁋ 17.)
14   As grantor of the Wergin Family Irrevocable Dynasty Trust-2005 (“Wergin Family Trust”
15   or the “Trust”), Wergin directed the Trust to purchase all kitchen and audio-visual
16   equipment for Campeones. (DJSOF ¶ 18.) The Wergin Family Trust bought the equipment
17   solely in its name, then leased it to Campeones. (DJSOF ¶ 19.)
18           Although it invoked the Julio Ceasar Chavez’s likeness, Campeones could not
19   replicate Chavez’s in-ring success nor match the fighting spirit of the legendary pugilist—
20   the Campeones restaurant shuttered its doors in May 2010, just seven months after opening.
     2
21       (DJSOF at ¶ 20.) Following Campeones failure, Weymouth, with new partners, reopened
22   the same building with new name and new theme. (PSOF ⁋ 4; DJSOF ⁋ 23.) Recast as a
23   country-themed restaurant, AZ Country, opened in July 2010, using equipment belonging
24   to Campeones which remained on the premises. (PSOF ⁋ 5; DJSOF ⁋ 24.) Another
25   doomed venture, AZ Country closed in October 2010. (PSOF ⁋ 9.) Weymouth incorrectly
26
27   1
      Weymouth replaced O’Connor as co-manager of Bebidas. (DJSOF ⁋ 12.)
     2
       Despite the restaurant’s failure, Cesar Chavez Campeones One, LLC has not been
28   dissolved, (DJSOF ⁋ 32), nor were the dissolution, winding up, liquidation and distribution
     of assets procedures established in the Campeones Agreement followed. (Id. ⁋⁋ 33-34.)

                                                -2-
         Case 2:18-cv-01345-SMB Document 95 Filed 05/26/20 Page 3 of 9



 1   claimed ownership to Campeones equipment in AZ Country’s UCC filings.3 (DJSOF ⁋ 28)
 2   He later removed the restaurant equipment owned by the Wergin Family Trust and leased
 3   to Campeones and placed it in storage units rented in his own name sometime in October
 4   or November. Weymouth subsequently attempted to sell the restaurant equipment. (PSOF
 5   ⁋ 10; DJSOF, Ex. 1, ¶ 20.)
 6           Wergin and O’Connor reported the theft to the Maricopa County Sherriff’s Office
 7   (“MCSO”). (DJSOF ⁋ 35.) MSCO’s subsequent investigation led to Weymouth’s arrest
 8   and eventual guilty plea. In the course of the investigation, the MCSO seized the property
 9   held in Weymouth’s rented storage units and home pursuant to two search warrants. (Id.
10   ⁋ 36.) The storage unit contained stage equipment, sound equipment, cash registers,
11   coolers, and other items removed from what Following its investigation, MCSO released
12   the seized property. Finding some of the property belonged to Weymouth, on or about
13   May 5, 2011, MCSO released several personal computers to Weymouth’s wife, Andrea.
14   (PSOF 13; DJSOF ⁋ 43, Ex. 13.) Determining that other property belonged to Bebidas, on
15   or about May 11, 2011, MCSO released the Bebidas property—primarily drink coolers
16   originally purchased by Bebidas and emblazoned with Julio Caesar Chavez’s likeness—to
17   O’Connor. (PSOF ⁋ 14; DJSOF ⁋ 45, Ex.14.) MCSO later released the remaining kitchen
18   and audio-visual equipment that Wergin and O’Connor had reported stolen to O’Connor
19   on or about September 23, 2015. (DJSOF ⁋ 52.)
20              b. Procedural Background
21           Weymouth filed his Amended Complaint, (Doc. 38), on July 25, 2018 raising 17
22   claims, eight of which claims were voluntarily dismissed on August 27, 2018. (See Doc.
23   47.) The remaining claims all relate to the alleged wrongful release of Weymouth’s
24   personal property to Defendant O’Connor. Weymouth claims that this property included
25   business records, personal computers/hard drives, stage/music equipment and irreplaceable
26   collectors’ items. Recognizing that Weymouth’s ownership claims required verification,
27
     3
       Weymouth later pleaded guilty to tampering with a public record as a result of the
28   misrepresentations in these UCC-1 statements claiming ownership of the equipment leased
     to Campeones by the Wergin Family Trust. (DJSOF ⁋ 39.)

                                               -3-
      Case 2:18-cv-01345-SMB Document 95 Filed 05/26/20 Page 4 of 9



 1   the parties agreed to a bifurcated discovery schedule. (Doc. 67). The Court ordered
 2   Weymouth to “update his MID Responses to include a statement as to the basis of the
 3   claimed ownership of each item of the subject property no later than Friday March 15,
 4   2019.” (Doc. 69 at p.1 (emphasis in original)). His statements of ownership related to the
 5   MCSO Transfer Receipts were also required to state “clearly” whether he believes items
 6   other than those listed on the receipts are at issue and list such items “with specificity as
 7   well as the basis for his claim” of ownership. (Id.) Weymouth’s First Supplemental MIDP
 8   Response identified some equipment and produced the Bebidas Agreement, Campeones
 9   Agreement, Campeones Articles of Termination, and the Arizona Department of Liquor
10   Licenses and Control File Deactivation Form and License Surrender to support his claims.
11   (DJSOF ⁋ 69.) But aside from later deposition testimony claiming ownership to specific
12   items, (see DJSOF ⁋⁋ 89-92), Weymouth provides no other documentation to support his
13   ownership claims.
14            Emphasizing the tenuous nature of Weymouth’s claims, Defendants jointly filed the
15   pending motion seeking a ruling that Weymouth cannot meet his burden of proof of
16   ownership required for his claims or, in the alternative, an order limiting the claim for
17   damages to a small category of property where Weymouth’s ownership claim is even
18   possible. (See DJSOF ⁋⁋ 91-92.)
19      II.      LEGAL STANDARD
20            Summary judgment is appropriate when “there is no genuine dispute as to any
21   material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
22   56(a). A material fact is any factual issue that might affect the outcome of the case under
23   the governing substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
24   A dispute about a fact is “genuine” if the evidence is such that a reasonable jury could
25   return a verdict for the nonmoving party. Id. “A party asserting that a fact cannot be or is
26   genuinely disputed must support the assertion by . . . citing to particular parts of materials
27   in the record” or by “showing that materials cited do not establish the absence or presence
28   of a genuine dispute, or that an adverse party cannot produce admissible evidence to


                                                 -4-
      Case 2:18-cv-01345-SMB Document 95 Filed 05/26/20 Page 5 of 9



 1   support the fact.” Fed. R. Civ. P. 56(c)(1)(A), (B). The court need only consider the cited
 2   materials, but it may also consider any other materials in the record. Id. 56(c)(3). Summary
 3   judgment may also be entered “against a party who fails to make a showing sufficient to
 4   establish the existence of an element essential to that party’s case, and on which that party
 5   will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
 6          Initially, the movant bears the burden of demonstrating to the Court the basis for the
 7   motion and “identifying those portions of [the record] which it believes demonstrate the
 8   absence of a genuine issue of material fact.” Id. at 323. If the movant fails to carry its
 9   initial burden, the nonmovant need not produce anything. Nissan Fire & Marine Ins. Co.
10   v. Fritz Cos., 210 F.3d 1099, 1102–03 (9th Cir. 2000). If the movant meets its initial
11   responsibility, the burden then shifts to the nonmovant to establish the existence of a
12   genuine issue of material fact. Id. at 1103. The nonmovant need not establish a material
13   issue of fact conclusively in its favor, but it “must do more than simply show that there is
14   some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith
15   Radio Corp., 475 U.S. 574, 586 (1986). The nonmovant’s bare assertions, standing alone,
16   are insufficient to create a material issue of fact and defeat a motion for summary judgment.
17   Liberty Lobby, 477 U.S. at 247–48. “If the evidence is merely colorable, or is not
18   significantly probative, summary judgment may be granted.” Id. at 249–50 (citations
19   omitted). However, in the summary judgment context, the Court believes the nonmovant’s
20   evidence, id. at 255, and construes all disputed facts in the light most favorable to the
21   nonmoving party, Ellison v. Robertson, 357 F.3d 1072, 1075 (9th Cir. 2004). If “the
22   evidence yields conflicting inferences [regarding material facts], summary judgment is
23   improper, and the action must proceed to trial.” O’Connor v. Boeing N. Am., Inc., 311 F.3d
24   1139, 1150 (9th Cir. 2002).
25      III.   DISCUSSION
26          Defendants’ motion for summary judgment asks a straightforward question: Can
27   Weymouth establish any claim to ownership of the property that forms the basis of his legal
28   claims? Put simply: no, he cannot. Aside from unsupported, self-serving testimony,


                                                 -5-
         Case 2:18-cv-01345-SMB Document 95 Filed 05/26/20 Page 6 of 9



 1   Weymouth offers no evidence to that infers his personal ownership of the property in
 2   dispute, much less conclusively establish his ownership in fact. Relatedly, his legal
 3   arguments fail to support his claims. Weymouth’s ownership claims touch on three
 4   categories of property: (1) property initially belonging to the LLC’s; (2) property purchased
 5   by AZ Country; and (3) items to which he claims personal ownership.
 6           Weymouth’s personal ownership claim pertaining to the first category of property
 7   rests on the argument that O’Connor and Wergin, his partners in the LLC’s, “wrested
 8   Bebidas4 from Weymouth and abandoned Campeones.” (Resp. at 7.) But, in support of
 9   this claim, Weymouth concedes much and offers little. At the outset, Weymouth admits
10   that most of the property seized by MCSO and later released to O’Connor belonged to
11   either Campeones, Bebidas, or the Wergin Family Trust.5 (See Doc. 88, “PCSOF” ⁋⁋ 38,
12   40-41, 46, 52, 56-58.) He also acknowledged that some of his personal property was
13   released to his wife. (Doc. 88 ⁋ 43.) And in response to this Court’s order to show proof
14   of actual ownership to the disputed property, Weymouth returned to the Court largely
15   empty-handed. He offers no evidence that he owned any of the items he alleges Defendants
16   misappropriated, nothing to indicate the monetary value of the items, or any documentation
17   that could reasonably support his ownership. He provides only self-serving deposition
18   testimony.
19           Lacking proof of ownership, Weymouth argues that he owns the Campeones
20   property because O’Connor and Wergin abandoned their interest in Campeones, leaving
21   him has the sole remaining partner. No doubt, common law abandonment exists as a
22   cognizable claim in Arizona, see Grande v. Jennings, 229 Ariz. 584, 588, 278 P.3d 1287,
23   1291 (Ct. Ariz. App. 2012), but Weymouth’s haphazard citation of a few Arizona cases
24   applying abandonment in the context of tangible personal property hardly convinces the
25   Court to apply common law personal property principles to contravene the existing, valid
26
     4
       Outside of this solitary assertion in a subheading of his response, Weymouth offers no
27   argument or information to support the claim that “
     5
       Of course, Weymouth, who brings the instant claims in his personal capacity, cannot
28   claim injury from the misappropriation of property that belongs to the LLC’s. See A.R.S.
     § 29-653(A).

                                                 -6-
      Case 2:18-cv-01345-SMB Document 95 Filed 05/26/20 Page 7 of 9



 1   operating agreements, (see Campeones Agreement; Bebidas Agreement), ignore their
 2   dissolution and winding up provisions, and instead transfer ownership of property
 3   belonging to the LLC’s to Weymouth personally. They do not establish that individual
 4   members of an LLC can abandon their interests in the LLC in a way that eviscerates the
 5   validity of the applicable operating agreements or state statutes governing them.
 6          Weymouth specifically argues that Wergin and O’Connor abandoned their interest
 7   in Campeones by surrendering the Campeones liquor license. Setting aside that claim’s
 8   dubious nature, and assuming arguendo that abandonment occurred, Weymouth still has
 9   no claim to personal ownership of the property. After all, he concedes much of the property
10   at issue was leased to Campeones and owned by the Wergin Family Trust or owned by
11   Bebidas outright. (PCSOF ⁋ 52.) Thus, even if Wergin and O’Connor had abandoned their
12   interest in Campeones, the Wergin Family Trust (or Bebidas) would retain ownership to
13   the leased property, not Weymouth. So, as a factual matter, Wergin and O’Connor’s
14   surrender of the LLC’s liquor license creates no triable issue of fact bearing on
15   Weymouth’s claim of personal ownership.
16          Weymouth’s claims of personal ownership to property he admits belongs to AZ
17   Country similarly lack support. Indeed, the claim relies entirely on Weymouth’s personal,
18   self-serving deposition testimony where he asserts, without providing any documentation
19   or evidence of any kind, that his fifty percent interest in AZ Country’s ownership entitles
20   him to fifty percent of the value of the property seized. (Resp. at 9.) However, he cites
21   no authority for the proposition that he has a personal interest in property owned by the
22   LLC. Under Arizona law, “[r]eal property and personal property owned or purchased by
23   a limited liability company may be held, owned and conveyed in the name of the limited
24   liability company.” Ariz. Rev. Stat. Ann. § 29-653; see also Joshua David Mellberg LLC.
25   v. Will, No. CV-14-02025-TUC-CKJ (LCK), 2019 WL 6711480 (D. Ariz. November 25,
26   2019) (finding that, without establishing an interest in an LLC’s assets, a plaintiff’s 50%
27   ownership stake was insufficient to support the plaintiff’s personal injury); Rose Goodyear
28   Props., LLC v. NBA Enters. Ltd. P’ship, 236 Ariz. 339, 345, P.3d 86, 92 (Ct. App. 2014)


                                                -7-
         Case 2:18-cv-01345-SMB Document 95 Filed 05/26/20 Page 8 of 9



 1   (“A claim is derivative rather than direct if it alleges injury to the LLC or to its property as
 2   a whole.”). Without establishing a personal interest in AZ Country’s assets, Weymouth
 3   cannot seek personal recovery for damage to AZ Country property. Again, he would not
 4   have any claim of ownership to that property until, and unless, the company had been
 5   dissolved, wound up, and its debts and liabilities paid. See A.R.S. § 29-708. Weymouth’s
 6   self-serving assertions fall far short of creating a genuine issue of material fact. See Marks
 7   v. United States, 578 F.2d 261, 263 (9th Cir. 1978) (holding that “[c]onclusory allegations
 8   unsupported by factual data will not create a triable issue of fact” allowing a party to
 9   survive a summary judgment motion).
10           The same is true for the final category of disputed property—property Weymouth
11   claims he personally owned prior to the MCSO seizure. Here again, the only evidence to
12   support ownership of the personal property and that of AZ County is Weymouth’s
13   deposition testimony. He has no receipts, no billing statements or inventory lists, no
14   witness statements or supporting affidavits, and no insurance schedules or other proof of
15   ownership.6 Indeed, aside from his own assertions and rough estimates of the monetary
16   value of certain items,7 nary a shred of proof establishes he owned any of the property at
17   issue prior to the seizure. But the Court cannot simply take Weymouth at his word. Self-
18   serving affidavits or deposition testimony may be cognizable motions for summary
19   judgment if they go beyond conclusions to include facts that would be admissible in
20   evidence, see United States v. Shumway, 199 F.3d 1093, 1103-04 (9th Cir. 1999), but “a
21   conclusory, self-serving affidavit, lacking detailed facts and any supporting evidence, is
22   insufficient to create a genuine issue of material fact,” FTC v. Publ’g Clearing House, Inc.,
23   104 F.3d 1168, 1171 (9th Cir. 1997); see also Rodriguez v. Airborne Express, 265 F.3d
24   890, 902 (9th Cir. 2001) (summary judgment inappropriate where plaintiff set forth facts
25   directly relevant to the claim with “great specificity”). Thus, standing alone, Weymouth’s
26   bare assertions are insufficient to create a material issue of fact and defeat a motion for
27   6
       Weymouth contends that proof of ownership was included in boxes seized by MCSO. He
     did not however seek further discovery under Fed. R.Civ. Pro. 56(d).
28   7
       Weymouth estimates the value of such property—documents, personal computers, and
     miscellaneous items—at $1,610.00. (Resp. at 9.)

                                                  -8-
         Case 2:18-cv-01345-SMB Document 95 Filed 05/26/20 Page 9 of 9



 1   summary judgment. Liberty Lobby, 477 U.S. at 247–48. Weymouth “must do more than
 2   simply show that there is some metaphysical doubt as to the material facts.” Matsushita
 3   Elec. Indus. Co, 475 U.S. at 586; see also Liberty Lobby, Inc., 477 U.S. at 252 (“The mere
 4   existence of a scintilla of evidence in support of the plaintiff’s position will be
 5   insufficient.”). Here, he has not done so. 8
 6        IV.      CONCLUSION
 7              Accordingly,
 8              IT IS ORDERED GRANTING Defendants’ Joint Phase One Motion for Summary
 9   Judgment, (Doc. 83).
10              IT IS FURTHER ORDERED DIRECTING the Clerk of Court to enter Judgment
11   and terminate this action.
12
13              Dated this 26th day of May, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
     8
       After review of the evidence, Weymouth’s claims regarding this latter category of
26   property represent his only plausible claims of ownership as he admits the remaining
     belonged to Campeones, Bebidas, the Wergin Family Trust, or AZ Country. But a
27   plausible claim for relief does not establish a genuine dispute of a material fact. Merely
     because Weymouth’s proof of ownership for the property in question may have been, as
28   he claims, among the items seized and wrongfully released, does not excuse the failure to
     furnish any evidence whatsoever to support of his ownership of the items.

                                                    -9-
